Citation Nr: 0502045	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, to include entitlement to 
separate evaluations for each ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1972, 
and reportedly had a prior period of active duty of two 
years, seven months and 10 days.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In December 2000, the Board, in pertinent part, denied the 
veteran's appeal for an increased rating for tinnitus.  The 
veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), which entered 
an order in April 2003 vacating the Board's decision and 
remanding that matter for action consistent with the Court's 
order.

This case was again before the Board in October 2003 when it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's recurrent tinnitus is perceived 
bilaterally.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether 
tinnitus is perceived in one ear or both ears.


CONCLUSION OF LAW

The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R.  §§ 4.14, 4.25, 4.85, 4.86, 4.87, Diagnostic 
Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002), amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. 
§ 5103(a), VA must notify the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim. 

Pursuant to a precedent opinion of the Office of the General 
Counsel of the Department of Veterans Affairs, VA is not 
required to provide § 5103(a) notice in a claim for separate 
ratings for each ear for bilateral service-connected tinnitus 
because there is no information or evidence that could 
substantiate the claim, as entitlement to separate ratings is 
barred by current Diagnostic Code 6260 and by the previous 
versions of DC 6260 as interpreted by a precedent opinion of 
the General Counsel.  VAOPGCPREC 2-2004.

Also, there is no further duty to assist the veteran in 
obtaining evidence because no reasonable possibility exists 
that any further assistance would aid him in substantiating 
the claim.  38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Factual Background

By rating decision dated in October 1972, the RO granted 
service connection for bilateral hearing loss disability with 
tinnitus and assigned an initial disability rating of 10 
percent.  The award was based on service medical records that 
noted the disorder and complaints of ringing of the ears 
shortly after service.  

In October 1997, the veteran submitted an increased rating 
claim.

A December 1997 VA examination report notes the veteran's 
complaints that his bilateral ringing of the ears had become 
worse and more noticeable over the years, particularly when 
he was in a quiet environment.  He related he had not 
undergone any specific treatment for his condition.  

A January 1998 VA examination report notes the veteran's 
history of constant, loud, high-pitched, bilateral tinnitus 
that had been present since service.  The veteran related 
that his tinnitus had recently become more severe in both 
ears.  He said that his tinnitus affected his ability to 
understand speech, particularly while he was listening to 
crowds or the television.

In a July 1998 rating decision, the RO assigned two separate 
ratings for the veteran's service-connected bilateral hearing 
loss disability with tinnitus.  The veteran was assigned a 
noncompensable rating for bilateral hearing loss disability 
under Diagnostic Code 6100 and a 10 percent rating for 
tinnitus under Diagnostic Code 6260. 

A March 1999 VA examination report notes the veteran's 
complaints of constant tinnitus.  He said that his tinnitus 
typically bothered him during the day and did not usually 
interfere with his sleep.  He related that during periods of 
intensity, the tinnitus could be quite disturbing on 
occasion. 

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The diagnostic code that 
addresses tinnitus was amended effective June 10, 1999 and 
again effective June 13, 2003.

Under the rating criteria in effect prior to June 10, 1999 
(former rating criteria), Diagnostic Code 6260 provided that 
if the tinnitus was shown to be persistent as a symptom of 
head injury, concussion, or acoustic trauma, a maximum 10 
percent evaluation was warranted.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Under the rating criteria in 
effect from June 10, 1999, to June 12, 2003 (interim rating 
criteria), Diagnostic Code 6260 provided that if the tinnitus 
was shown to be recurrent, a maximum 10 percent evaluation 
was warranted.  It was followed by a note stating that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  Under the criteria in effect 
from June 13, 2003 (revised rating criteria), recurrent 
tinnitus warrants a 10 percent evaluation.  Note (1) 
following Diagnostic Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for  recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under Diagnostic Code 6260 but is to be evaluated 
as part of any underlying condition causing it.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2003).  

Historically, in Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, where a law or regulation changes during 
the pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
In Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) expressly overruled the Court's 
holding in Karnas to the extent that the decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  Furthermore, the Federal Circuit's 
decisions leading up to the decision in Kuzma clearly show 
that it was the intent of the Federal Circuit to overrule the 
holding in Karnas as it might be applied to any change in a 
statute or regulation.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); see also Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).

In any event, VA's General Counsel addressed this issue in a 
precedential opinion issued in May 2003.  The General Counsel 
held that Diagnostic Code 6260, as in effect prior to June 
10, 1999, authorized a single 10 percent disability rating 
for tinnitus, regardless of whether the tinnitus was 
perceived as unilateral, bilateral or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under Diagnostic Code 6260 or 
any other diagnostic code.  VAOPGCPREC 2-2003.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  Moreover, the General Counsel indicated that 
pursuant to Supreme Court and Federal Circuit precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2004).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of tinnitus.  As 
the changes to Diagnostic Code 6260 did not provide for 
retroactive application, the veteran is entitled to 
application of former rating criteria for the months of 
eligibility prior to June 10, 1999, and the interim rating 
criteria for the period from June 10, 1999, to June 12, 2003.  
Smith v. Principi, 17 Vet. App. 168 (2003) (although the 
change to the regulation prohibits the assignment of separate 
ratings for tinnitus effective in June 2003, the Board must 
analyze the applicability of separate ratings prior to June 
2003).

In the case at hand, the veteran has been assigned a 10 
percent evaluation for tinnitus.  This 10 percent evaluation 
is the highest possible evaluation for tinnitus under all 
versions of Diagnostic Code 6260, including the most recent 
version.  Accordingly, a schedular rating greater than 10 
percent is not warranted for the veteran's tinnitus.  

The veteran's representative has argued that separate ratings 
are warranted for each ear.  However, the Board finds that 
tinnitus cannot be considered two separate disabilities 
merely because it is perceived to affect both ears.  In this 
regard, the Board observes that the VA General Counsel made 
this determination in VAOPGCPREC 2-2003.  That General 
Counsel opinion makes clear that the disease entity of 
"tinnitus" has but one symptom, namely the perception of 
sound in the brain without acoustic stimulus.  As tinnitus 
does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and left ear is 
not appropriate.  The governing rule is that only a single 10 
percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  VAOPGCPREC 2-2003.  
Hence, a separate 10 percent rating for each ear is not 
warranted.  

The veteran's representative also argues that application of 
38 C.F.R. § 4.25(b) would result in a favorable decision for 
the veteran in this case.  Section 4.25(b), in part, provides 
that "except as otherwise provided in the rating schedule, 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebral vascular accident, 
etc., are to be rated separately, as are all other disabling 
conditions.  In the context of § 4.25(b), the argument is 
that the veteran suffers from bilateral disability arising 
from a single disease entity for which separate compensable 
ratings are warranted. 

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  38 C.F.R. § 4.14.  

In the notice of proposed rulemaking and in the final rule, 
concerning the 2003 version of Diagnostic 6260, and in the 
discussion of the nature of tinnitus, VA, relying on a 
medical treatise, found that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear or both ears.  67 
Fed. Reg. 59,033 (Sept. 19, 2002); 68 Fed. Reg. 25,822 (May 
14, 2003).  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.  Read 
together 38 C.F.R. § 4.25(b) and § 4.14 do not provide a 
basis for assigning a separate rating for tinnitus in each 
ear. 

Moreover, the Board notes that prior to the May 2003 
amendment, Diagnostic Code 6260 did not expressly indicate 
whether, in the case of bilateral tinnitus, each ear was to 
be rated separately.  In Brown v. Gardner, 513 U.S. 115, 118 
(1994), the Supreme Court held that if a statute is 
ambiguous, any interpretive doubt is to be resolved in the 
veteran's favor.  In Brown, the Supreme Court held ambiguity 
is a creature not of definitional possibilities but of 
statutory context.  By reading the rating criteria for 
Diagnostic Code 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that a separate 
10 percent rating for each ear cannot be assigned. 

If one section of a regulation includes specific language, 
but that language is missing from another section of the same 
regulation, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  The diagnostic code does not 
distinguish between tinnitus that is perceived in one ear or 
both ears.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  For 
these reasons the Board finds that the arguments of the 
veteran's representative are without merit.  Accordingly, as 
the law and not the evidence is dispositive, the veteran's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Finally, although not raised by the veteran or his 
representative, the Board has considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record does not reflect that the 
veteran has required hospitalization for tinnitus or that the 
manifestations of this disability are in excess of those 
contemplated by the schedular criteria.  In addition, there 
is no indication in the record that the average industrial 
impairment from the tinnitus would be in excess of that 
contemplated by the assigned rating.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an increased rating for tinnitus, to include 
assignment of separate compensable ratings for each ear, is 
denied. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


